DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/24/2022 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6-7, 9-16, 18-19, 21-25, 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2012/0015161 to Todt in view of USPN. 10,072,140 to Knoll.
Regarding Claims 1-3, 6-7, 9-16, 18-19, 21-25, 27-28
Todt teaches a method of making a cover including a heat-shrinkable film and a composite layer (Todt, abstract, paragraphs [0294], [0164], [0168], and [0174]). Todt teaches an adhesive layer between the composite and the film comprising styrene-ethylene/butadiene-styrene block copolymer (second styrenic block copolymer) (Id., paragraphs [0243], [0182]). Todt teaches that the film may incorporate the adhesive (Id., paragraph [0279]). Todt teaches that the film may comprise a three layer configuration having an inner, middle and outer layer comprising LLDPE which may be formed using metallocene catalyst (mLLDPE) and/or HDPE (Id., paragraph [0010], [0243]). Todt teaches that the non-woven of the composite layer is perforated (needle-punched) prior to laminating the composite layer to the film (Id., paragraph [0018]). Todt teaches that the outer layer comprises between 5 and 90% of ionomer content and that the inner layer may comprise between 5 and 45% such as 20-30% in the inner layer and 40% in the outer layer which would result in an amount of polyethylene being between 10 and 95% in the outer layer such as 60%, and between 55 and 95% in the inner layer such as between 70 and 80% (Id., paragraph [0268] and [0272]). It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
	Todt does not appear to teach that a styrenic block copolymer is included in one of the inner or outer layer. However, Knoll teaches a polymer blend comprising 1-19% of a styrene block copolymer, 0.5 to 8% of a compatibilizer such as SEBS, and 80 to 98.5% by weight of an olefin such as polyethylene (Knoll, abstract, column 2, lines 10-16, column 6, lines 51-58). Todt teaches that the inclusion of the styrene block copolymer and compatibilizer within olefin films results in improved puncture resistance, crack propagation resistance and dart impact properties (Id., column 1, lines 14-21, lines 49-56). It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the multilayer film of Todt and to include within one or more layers of the film the styrene block copolymer and compatibilizer of Knoll, such as within the inner and middle layers, motivated by the desire to form a conventional multilayer film composite having improved puncture resistance, crack propagation resistance and dart impact properties. 

Regarding Claims 10 and 22
	Todt and Knoll teach that the compositions may comprise various styrenic block copolymers such as SIS SEBS SBS and the like which necessarily comprise differing melting points (Todt, paragraph [0182]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the multilayer heat shrinkable film of the prior art and to utilize two different styrenic block copolymers within the composition, motivated by the desire to form a conventional heat shrinkable film comprising properties of both types of polymers to form a more versatile product. 

Claim(s) 4 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Todt in view of Knoll as applied to claims 1-3, 6-7, 9-16, 18-19, 21-25, 27-28 above, in view of JP-2017-109748 to Oki.
Regarding Claims 4 and 17
	The prior art combination does not teach the inclusion of the step of providing an edge wrap and securing said edge wrap to the outer sides of both the composite and the film layers. However, Oki teaches a heat shrinkable film for packaging and covering applications having side edge wrap reinforcing members applied to (integrally fixed) and surrounding a portion of both outer surfaces of the film (U shaped cross section) (Id., paragraphs [0007]-[0014], [0023], fig. 1-8). Oki teaches that said reinforcing member provides structure to the film to maintain a desired shape (Id.). It would have been obvious to one of ordinary skill in the art at the time the invention was made to for the heat shrinkable composite film of the prior art combination and to include the reinforcing edge wrap of Oki, motivated by the desire to form a conventional packaging film material having a well maintained shape and structure. 
Claim(s) 26 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Todt in view of Knoll as applied to claims 1-3, 6-7, 9-16, 18-19, 21-25, 27-28 above, in view of US Pub No. 2014/0100336 to Effler.
Regarding Claims 26 and 29
	The prior art combination does not explicitly teach that the polyethylene is fmLDPE. However, Effler teaches a polyethylene composition for multilayer films which possesses a fractional melt index and provides improved melt strength and processing characteristics (Effler, abstract, paragraphs [0002]-[0003], [0057]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the composite film of the prior art combination and to utilize as the polyethylene component of the inner and/or outer layer, the fmLDPE of Effler, motivated by the desire to form a conventional polyethylene based film having improved melt strength and ease of processing.

Response to Arguments
Applicant’s arguments with have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT A TATESURE whose telephone number is (571)272-5198. The examiner can normally be reached Monday-Friday 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 5712727783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT TATESURE/Primary Examiner, Art Unit 1786